DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to applicant's amendment wherein claims 1, 4-6, 9-14, 16, 18-19 have been amended, claims 21-29 have been added, and claims 1-29 are currently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 24, applicant recites “the second primary edge” in lines 12-15 are lack of proper antecedent basis.  It appears that applicant recites “a first primary edge distal” and “a second primary edge distal” in lines 4 and 7.  Therefore, it is not clear whether applicant is referring back to “a first primary edge distal” and “a second primary edge distal” or claiming new structure.  For the purpose of examination, examiner presumes applicant is referring to “a first primary edge” and “a second primary edge”.
Similar 112th issue can be found in claim 25 and claim 29.  Correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roeser (3,990,578).
As to claim 1, Roeser discloses a packaging device (Figures 1, package 20) comprising: a first portion (27); and a second portion (26) connected to the first portion by way of a first fold line (28), wherein the first portion includes a first primary edge (primary edge is considered as the edge of panel 27 with edge line 43) opposite the first fold line (28), wherein first and second secondary edges extend between the first fold line and the first primary edge (other two edges between the first fold line and first primary edge), wherein the second portion (26)  includes a second primary edge (edge portion between panel 26a and 26 with number 34) opposite the first fold line (28), wherein third and fourth secondary edges extend between the first fold line and the second primary edge, and wherein an arm (24) is defined by two cut lines (cut line 31) extending from a section of the second portion (26) closer to the first fold line than the second primary edge (although Figure 1 shows that the end of cut line and the fold line 30 is around the middle of second panel, but in Figure 11 that the panel 24a is closer to the first fold line than the second primary edge), and ending in a tab (33a and 33b) that extends beyond a distal end of the second primary edge (as shown in Figure 1 that 
  As to claim 2, Roeser further discloses the arm is integrally formed with the second portion and further defines a living hinge (hinged at 130).  
As to claim 4, Roeser further discloses the first primary edge and the second primary edge are parallel to the first fold line (as shown in Figure 1, the edge 43 and edge 34 are parallel to the first fold line).  
As to claim 5, Roeser further discloses the first, second, third, and fourth secondary edges are perpendicular to the first fold line (Figure 1).  
As to claim 16, Roeser discloses a packaging device (Figures 1, package 20) comprising: a first portion (27); and a second portion (26) connected to the first portion by way of a first fold line (28), wherein the first portion includes a first primary edge (primary edge is considered as the edge of panel 27 with edge line 43) opposite the first fold line (28), wherein first and second secondary edges extend between the first fold line and the first primary edge (other two edges between the first fold line and first primary edge) and wherein third and fourth secondary edge is provided adjacent the first primary edge (as shown in Figure 7-8, adhesive is apply to the first panel and along the first primary edge), wherein the second portion (26)  includes a second primary edge (edge portion between panel 26a and 26 with number 34) opposite the first fold line (28), wherein third and fourth secondary edges extend between the first fold line and the second primary edge, and wherein an arm (24) extends from a section of the second portion (26) closer to the first fold line than the second primary edge (although Figure 1 shows that the end of cut line and the fold line 30 is around the middle of 
As to claim 17, Roeser further discloses the arm is integrally formed with the second portion and further defines a living hinge (hinged at 130).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Roeser (3,990,578) in view of Hood (2004/0050751).
As to claim 3, Roeser further disclose the arm is defined by two cut lines, but does not disclose the arm is defined by two perforated cut lines.  Nevertheless Hood discloses a display package with tab (50) made by perforation lines [0025]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cut line of Roeser with perforation cut line as taught by Hood to prevent the flimsy movement of the tab prior being use until worker physically separate the perforation line.  
As to claim 18, Roeser as modified further disclose the arm is defined by two cut lines, but does not disclose the arm is defined by two perforated cut lines.  Nevertheless Hood discloses a display package with tab (50) made by perforation lines [0025]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cut line of Roeser with perforation cut line as taught by Hood to prevent the flimsy movement of the tab prior being use until worker physically separate the perforation line.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Roeser (3,990,578) in view of Usui (5,791,470) 
As to claim 6, Roeser further discloses that the first tab have adhesive attachment to attached to the first portion, but does not discloses the first portion further includes an attachment mechanism that is provided adjacent the first primary edge and does not disclose that the tab is capable of being received by the attachment .
 Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Roeser (3,990,578) in view of Usui (5,791,470) in view of Hood (2004/0050751).
As to claim 7, Roeser as modified does not disclose the attachment mechanism is a perforation cut line.  Nevertheless Hood discloses a display package with tab (50) made by perforation lines [0025]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cut line attachment mechanism of Roeser as modified  with perforation cut line as taught by Hood to prevent the movement of the tab prior being use until worker physically separate the perforation line.  
As to claim 8, Roeser as modified further discloses the perforated cutline Is arcuate in shape (Figure 1 of cutline 14 of Usui is shape like a bow).
Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Roeser (3,990,578) in view of Tuttle et al (2,755,924).
As to claim 9, Roeser does not disclose first and second notches provides along a first and second secondary edges of the first portion and third and fourth notches provided along the third and fourth secondary edges of the second portion.  
As to claims 10-14, Roeser as modified further discloses wherein the first primary edge and the second primary edge are parallel to the first fold line (Figure 1), wherein the first, second, third, and fourth secondary edges are perpendicular to the first fold line as shown in Figure 1), the tab (33) includes two side edges perpendicular to the second primary edge, the tab (33) includes an end edge parallel to the second primary edge (Figure 1) and the two cut lines extend collinearly to the side edges of the tab (as in the second embodiment Figure 12 shows that shows that two cut lines extend collinearly to the side edges of the tab).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Roeser (3,990,578) in view of Michalka (3,314,530).
As to claim 15, Roeser does not disclose a tray having a plurality of slots, wherein each slot is configured to hold the packaging device upright.  Nevertheless, Michalka discloses a plurality of display card (46) holding article being place in a tray . 
Claims 24 are rejected under 35 U.S.C. 103 as being unpatentable over Roeser (3,990,578) in view of Hood (2004/0050751) and Tuttle et al (2,755,924)
As to claim 24, Roeser discloses a packaging device (Figures 12, package 120) comprising: a first portion (127); and a second portion (126) connected to the first portion by way of a first fold line (128), wherein the first portion includes a first primary edge (primary edge is considered as the edge of panel 127 with edge line 143) opposite and parallel to the first fold line (128), wherein first and second secondary edges extend between and perpendicular to the first fold line, wherein the second portion (126)  includes a second primary edge distal (edge portion between panel 126a and 126) opposite and parallel to the first fold line (128), wherein third and fourth secondary edges extend perpendicular to the first fold line, wherein the second portion (126) further includes an arm (124) is defined by two cut lines (cut line 31) extending from a section of the second portion (26) closer to the first fold line than the second primary edge (although Figure 12 shows that the end of cut line and the fold line 130 is around the middle of second panel, but in Figure 18 shows that the panel 124a is closer to the first fold line than the second primary edge), and ending in a tab (150) that extends beyond a distal end of the second primary edge (as shown in Figure 12 that panels 150a,b,c,d are beyond the second primary edge)  the tab having two side edges 
Roeser as modified does not disclose first and second notches provides along a first and second secondary edges of the first portion and third and fourth notches provided along the third and fourth secondary edges of the second portion symmetric to the first and second notch about the first fold line.  Nevertheless, Tuttle discloses a display card (11) with first (18) and (16) second portion, each of the first and second portion comprises secondary edges and each of the secondary edges further discloses notches provided along the secondary edges of the first and second portion (first portion 18 with notches 3 at the two secondary edges and second portion 16 with notches 3 at the two secondary edges, Figure 1) symmetric to the first and second notch about the first fold line..   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second portion of Roeser with notches along the first, second, third and fourth secondary edges as taught by Tuttle to provide edges having notches that will be easier for the person to grip with one hand on the notches and view the product. 

Response to Arguments
Applicant’s arguments with respect to claims 1-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 20-23 are allowed.
Claim 19, 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702.  The examiner can normally be reached on Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHUN HOI CHEUNG/           Primary Examiner, Art Unit 3736